DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/22 has been entered.

				Claim Status
Claims 1-3 are pending and examined and claims 20-24 are withdrawn and are not examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitation “(ii) wherein identification information is encoded in a distance between the at least two of the plurality of curves surrounding the interior of the biopsy container” is unclear and indefinite. How is information encoded in an empty space or gap (space is between the lines? Is a calculation done between the two lines that yield information? Please clarify how an empty space encodes identification information.

Claims 2 and 3 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wismueller (US Pub 2015/0083893), in view of Fichtinger (US Pub 2008/0262345).

Regarding Claim 1, Wismueller teaches a biopsy container (container, Fig. 1), comprising: 
an identification mark for identifying the biopsy container; and an alignment mark printed on an exterior surface of the container (the container comprises an interior container and an exterior container, and wherein the fiducial marks are disposed on the interior container and/or the exterior container. Fig. 1A. [0058] FIG. 1A is a cross-sectional view showing a lumpectomy specimen holder 100 according to the preferred embodiment. The specimen holder 100 includes an external container 102 with position markers 104. [0063] The position markers 104 can be on the inside or the outside of each of the external container 102 and the internal container 106, or they can be molded thereinto. They should not obstruct the imaging of the specimen S.); 
wherein the identification mark is detected by a medical imaging system during a process of taking a biopsy and when the biopsy container is located within a patient, so that images provided by the medical imaging system allow to determine identification information of the biopsy container ([0050] The object positioning device or parts thereof can be made of a material that is not or almost not visible on the images, e.g., low atomic number material for x-ray techniques (such as various plastic or carbon fiber materials), or diamagnetic materials for MRI. Imaging, positioning, or other markers or parts thereof can be made of material that is clearly visible on the images, e.g., non- or low-radiolucent markers for x-ray methods (e.g. high atomic number materials, such as many metals), para- or ferromagnetic substances for MRI; this includes all sorts of imaging markers currently used in radiology, e.g. fiducial markers used for x-ray diagnostics including mammography, nitroglycerin capsules, lead beads, etc.).; and 
wherein: (i) identification information is encoded in a thickness of one or more of the plurality of curves surrounding the interior of the biopsy container (this limitation “identification information is encoded in a thickness of one or more of the plurality of curves” is directed to intended use. See MPEP 2173.05(g). [0025] The object positioning device can be equipped with imaging markers that enable the identification of the spatial orientation of the object on the images taken from the object, with respect to a coordinate system whose frame of reference is given by the reference object. The imaging markers or the positioning markers can be visible on the images taken from the object or enable annotations in or besides the images that permit the identification of the spatial orientation of the imaged object with respect to a coordinate system whose frame of reference is given by the reference object.); and
(ii) wherein identification information is encoded in a distance between the at least two of the plurality of curves surrounding the interior of the biopsy container (this limitation “wherein identification information is encoded in a distance between the at least two of the plurality of curves” is directed to intended use. See MPEP 2173.05(g). [0025]The object positioning device can be equipped with imaging markers that enable the identification of the spatial orientation of the object on the images taken from the object, with respect to a coordinate system whose frame of reference is given by the reference object. The imaging markers or the positioning markers can be visible on the images taken from the object or enable annotations in or besides the images that permit the identification of the spatial orientation of the imaged object with respect to a coordinate system whose frame of reference is given by the reference object.); and 
wherein the alignment mark is distinct from the identification mark ([0049] Additional markers can be imaged (other than the aforementioned imaging or positioning markers. [0063] The position markers 104 can be on the inside or the outside of each of the external container 102 and the internal container 106, or they can be molded thereinto. They should not obstruct the imaging of the specimen S.), stored, or displayed, such as length measurement scales or calibration grids.) and 
is configured to enable digital alignment of the biopsy container within a plurality of images of the biopsy container, the plurality of images taken from two or more angles relative to the biopsy container (the examiner notes this limitation “configured to enable digital alignment” is directed to intended use of the device since no imaging system is positively recited. [0050] The object positioning device or parts thereof can be made of a material that is not or almost not visible on the images, e.g., low atomic number material for x-ray techniques (such as various plastic or carbon fiber materials), or diamagnetic materials for MRI. Imaging, positioning, or other markers or parts thereof can be made of material that is clearly visible on the images, e.g., non- or low-radiolucent markers for x-ray methods (e.g. high atomic number materials, such as many metals), para- or ferromagnetic substances for MRI; this includes all sorts of imaging markers currently used in radiology, e.g. fiducial markers used for x-ray diagnostics including mammography, nitroglycerin capsules, lead beads, etc.).  
Wismueller is silent to wherein the identification mark comprises a plurality of curves, which surrounds an interior of the biopsy container.
Fichtinger teaches in the related art of medical imaging. [0055] FIG. 2 illustrates how the design of the features 106 disposed on the fiducial device 105 may yield a unique image depending on viewing angle of the first imager 115. Images 210 show the features 106, which are designed to be visible to the first imager 115. Each image 210 of the features 106 on the fiducial device 105, as seen by the first imager 115, shows a unique projection of the fiducial device 105 as a function of viewing angle.
[0056] The accuracy, precision, and robustness of pose estimation depends on the design and precise manufacturing of the fiducial device 105. Fiducial device 105 may have a group of features 106 such as ellipses, straight lines, and points disposed on the device. The choice of features are not limited to the above. Other exemplary features 106 may include parabolas, hyperbolas, helixes or other parametric curves. See also [0057].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification mark as taught by Wismueller with a plurality of curves surrounding an interior of the biopsy container, as taught by Fichtinger, to allow for provide for an accurate pose estimation over a wide range of orientations, as taught by Fichtinger, in [0057].
	
Regarding Claim 2, modified Wismueller teaches the biopsy container of claim 1, wherein the plurality of curves spans an entire circumference of the biopsy container (The modification of the identification mark of Wismueller with the plurality of curves of Fichtinger has already been discussed in claim 1 above. Fichtinger teaches [0056] The accuracy, precision, and robustness of pose estimation depends on the design and precise manufacturing of the fiducial device 105. Fiducial device 105 may have a group of features 106 such as ellipses, straight lines, and points disposed on the device. The choice of features are not limited to the above. Other exemplary features 106 may include parabolas, hyperbolas, helixes or other parametric curves. The plurality of curves would be capable of spanning an entire circumference of the container).  

Regarding Claim 3, Wismueller teaches the biopsy container of claim 1, wherein the medical imaging system is a computer-assisted tomography system, a magnetic resonance imaging system, a medical ultrasound system or a positron emission tomography system ([0050] The object positioning device or parts thereof can be made of a material that is not or almost not visible on the images, e.g., low atomic number material for x-ray techniques (such as various plastic or carbon fiber materials), or diamagnetic materials for MRI. Imaging, positioning, or other markers or parts thereof can be made of material that is clearly visible on the images, e.g., non- or low-radiolucent markers for x-ray methods (e.g. high atomic number materials, such as many metals), para- or ferromagnetic substances for MRI; this includes all sorts of imaging markers currently used in radiology, e.g. fiducial markers used for x-ray diagnostics including mammography, nitroglycerin capsules, lead beads, etc.)

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 8/18/22, with respect to the rejection(s) of claim(s) under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wismueller (US Pub 2015/0083893), in view of Fichtinger (US Pub 2008/0262345).

First, Applicant argues that Majlof does not teach the claimed device.
In response, the examiner notes a new rejection is cited in light of the amendment. To distinguish from the prior art, the applicant may specify what the identification information is. For example, is the identification information a QR code or a bar code or patient or specimen information?

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798